Citation Nr: 1025655	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a neck or ankle disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to April 1992 
and from February 1993 to September 1996.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
degenerative disc disease of the cervical spine and for a right 
ankle disorder, which he contends began in service.  Service 
records reflect that he was treated for neck strain and sprain in 
December 1993, after experiencing "direct axial trauma to the 
head and neck."  He was treated for right ankle sprain in 
December 1991.  The Veteran is also seeking service connection 
for a right knee disorder which he asserts is caused by his other 
claimed disabilities.  Alternatively, he alleges that his right 
knee was injured in service, although it was mistakenly 
identified in his military treatment records as the left knee.  
Service treatment records indicate that he complained of left 
knee pain due to trauma in July 1995.  There was no swelling or 
instability, and an x-ray was negative for fracture or 
dislocation.  The Veteran did not report any neck, ankle, or knee 
disabilities during his separation physical examination, and no 
such disorders were found.  

In conjunction with his claims, the Veteran was afforded a VA 
examination of his claimed disabilities in July 2006, when he 
stated that his neck and ankle pain began in service and 
progressively worsened.  After examining the Veteran and 
reviewing the claims file, the examiner diagnosed degenerative 
disc disease of the cervical spine, right ankle sprain, and right 
knee sprain.  She opined that these conditions are less likely 
than not related to service because more than 10 years had passed 
since separation and because the Veteran had recently presented 
with a psychological disorder which had "triggered" his 
physiological complaints.  

The Board finds this opinion is inadequate because it is 
ambiguous.  It is unclear how a diagnosed physiological disorder 
such as degenerative disc disease, which has been confirmed by 
MRI evidence, could be "triggered" by a psychological disorder.  
It is also unclear whether the current diagnoses of right ankle 
and knee sprain indicate acute disorders or residuals of the 
injuries which occurred in service.  In addition, the examiner 
appears to base her opinion substantially on the absence of 
medical treatment records for the claimed conditions since 
service.  The Board notes that a veteran generally is competent 
to describe the symptoms he has experienced that are capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Lay evidence cannot be rejected simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The medical opinion 
should address the Veteran's contention that his pain symptoms 
have continued since service. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, a remand is required to afford the Veteran an 
adequate examination and obtain a medical opinion regarding the 
nature and etiology of his disabilities. 

The record reflects that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
claims file contains an award letter indicating that the Veteran 
was determined to be disabled from August 2005, and that his 
claimed disabilities include a neck injury.  There are no other 
SSA records in the claims file.  These records are pertinent to 
the issue on appeal as they may relate to the etiology and 
severity of the Veteran's claimed disabilities.  VA must request 
potentially relevant records which may be in possession of the 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, 
those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact SSA and request copies of all records 
used in determining the Veteran's entitlement 
to disability benefits.  Any decision 
rendered by an Administrative Law Judge must 
also be obtained and associated with the 
claims folder.  All attempts to obtain these 
records must be documented for inclusion in 
the folder.  If any records are located, they 
should be associated with the claims file.  
If there are no records, this must be noted 
in the folder.

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and likely etiology of his claimed 
neck, ankle, and knee disabilities.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology found.  
Based on the examination and review of the 
record, the examiner must answer the 
following questions:

a.  Is it at least as likely as not 
that any current neck, ankle or right 
knee disorder had its onset in service 
or is causally related to any incident 
of service, including the injuries 
documented in the Veteran's service 
treatment records?

b.  Is it at least as likely as not 
that any diagnosed right knee disability 
is caused or aggravated by the claimed 
neck and right ankle disabilities?

A complete rationale is requested for 
any opinion provided.  The examiner should 
specifically address the Veteran's contention 
that his symptoms have continued since 
service.  If an opinion cannot be rendered 
without resorting to speculation, the 
examiner must explain why it would be 
speculative to respond.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal. If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009). 

